Opinion by
Judge Wilkinson, Jr.,
This is an appeal from an order of the Court of Common Pleas of Allegheny County, dated January 18, 1979, which granted a preliminary injunction restraining appellants from continuing a strike as it affected the operation of appellee’s sewage treatment facilities. The appellants base their appeal on the fact that the common pleas court did not make a finding that the strike created a clear and present danger or a threat to the health, safety or welfare of the public as provided by Section 1003 of the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, *58543 P.S. §1101.1003. Further, appellants argue that had such a finding been made or if one were inferred, it would not be supported by the record.
This strike involved all the blue collar non-uniformed employees, excluding office and clerical employees, management level employees, supervisors, first level supervisors and confidential employees employed by the appellee, approximately 80 in number. Only 15 of the 80 worked at sewage treatment facilities and therefore were affected by the injunction.
This Court was informed at oral argument that, not surprisingly, the strike had long since been settled. However, the appellants argued that though the issue was moot as to this case, appellants wanted a decision from this Court to use as precedent in future situations.
Our Supreme Court has ruled that under such circumstances, the appeal being moot, it will be dismissed. Scranton School District v. Scranton Federation of Teachers, 445 Pa. 155, 282 A.2d 235 (1971).
Our Court has had occasion to consider the matter and, with an opinion by President Judge Bowman which is as appropriate here as it was there, ruled the matter to be unjusticiable, moot, and dismissed the appeal. Boone v. Tate, 4 Pa. Commonwealth Ct. 101, 286 A.2d 26 (1972). See also, Western Pennsylvania Conservancy v. Department of Environmental Resources, 28 Pa. Commonwealth Ct. 204, 367 A.2d 1147 (1977).
Accordingly, we will enter the following
Order
And Now, January 21, 1980, the appeal of International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, General Warehousemen and Employees Union Local 636 and John J. Sklenka, individually and as Trustee ad litem, from the order of the Court of Common Pleas of Allegheny County, *586Civil Division, entered January 18, 1979, at No. GD791068, is dismissed as moot.
Judge DiSalle did not participate in the decision in this case.